DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Giles, Jr. (US 9737069), cited on the 4/24/20 IDS, has not been considered because it teaches a rodent trap and is therefore irrelevant to the instant invention. In addition, the inventor name for US 2015/0027041 has been corrected to “Redden”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the grid and reference position (claims 2 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1-8, 9, and 13-15 are objected to because of the following informalities:  in claims 1-8, “at least one” should be inserted before occurrences of “weed-removal device” for consistency with claim 1, line 5; in claims 1-2, 9 and 13, “at least one” should be inserted before occurrences of “optical sensor” for consistency with claim 1, line 3; in claim 1, “at least one” should be inserted before occurrences of “open-loop control and/or closed-loop control device” for consistency with claim 1, line 4; in claim 1, “at least one” should be inserted before occurrences of “communication network” for consistency with claim 1, lines 3-4; in claims 7 and 15, “pressurised” should be replaced with “pressurized”; in claim 14, “at least one” should be inserted before “heat-generating device” for consistency with claim 5; and, in claim 15, “at least one” should be inserted before “pressurized fluid” for consistency with claim 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 1, in “at least one optical sensor and a central server unit, with at least one communication network, with at least one open-loop control and/or closed loop control device and with at least one weed-removal device” in lines 3-5 (emphasis added), the three occurrences of the term “with” render the limitation unclear and indefinite: is the at least one communication network part of the central server unit of line 3 or the system of line 1? Likewise, is the at least one open-loop control and/or closed loop control device part of the at least one communication network? And is the at least one weed-removal device part of the at least one open-loop control and/or closed loop control device? For examination purposes, the at least one communication network, at least one open-loop control and/or closed loop control device, and at least one weed-removal device will be considered to be part of the system of line 1. It is recommended that the terms “with” be deleted to overcome this rejection.
Regarding claims 2, 5, 7, and 9-10, the term "especially" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (similar to “for example” or “such as”).  See MPEP § 2173.05(d).
In claims 10-11, the term “integrated” is unclear as to whether the system is separate from the vehicle and human-portable and human-actuable weed-removal device, and therefore claiming a combination of the system and vehicle/device, or if the 
In claim 11, it is unclear whether the “human-portable and human-actuable weed-removal device” is intended to further modify the at least one weed-removal device of claim 1, or claims a separate, additional weed-removal device that is human-portable and human-actuable. For examination purposes, the limitation will be treated as the latter.
Regarding claim 12, the term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (similar to “for example”).  See MPEP § 2173.05(d).
Claims 3-4, 6, 8 and 13-18 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-13, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lytle, Jr. (US 9737068, hereinafter “Lytle”).
For claim 1, Lytle discloses a system for semi-automatic and/or automatic weed removal with at least one system  for automatic detection of weeds (Fig. 1; col 3, ln 51-54) comprising at least one optical sensor 3,7 (col 3, ln 55-65 and col 4, ln 7-16) and a central server unit 19, with at least one communication network 15,17, with at least one open-loop control and/or closed-loop control device 13 and with at least one weed-removal device 11, wherein the optical sensor, the central server unit and the open-loop control and/or closed-loop control device are in data connection via the communication network (Fig. 1), wherein image data of at least one weed is generated via the optical sensor and transmitted via the communication network to the central server unit, which analyses the transmitted image data such that the weed can be determined, and wherein via the central server unit, in the case of a clear determination of the weed, weed confirmation data is transmitted via the communication network to the open-loop control and/or closed-loop control device, which, in response to the weed confirmation data, controls and/or regulates the weed- removal device so that the weed detected by the optical sensor can be removed (col 4, ln 40-col 5, ln 18).  
For claim 2, Lytle discloses wherein the weed-removal device is positioned within a grid (formed by parallel bars, trolley and lawnmower chassis in Fig. 1; col 3, ln 66-col 4, ln 16) with respect to a reference position, especially a reference position of the optical sensor (Fig. 1 shows weed-removal device 11 positioned with a grid formed by parallel bars, trolley and lawnmower chassis, with respect to a reference position of either ref. 3 or 7).  

For claim 9, Lytle discloses wherein the optical sensor is a digital camera, especially a CCD camera (col 3, ln 59-65).  
For claim 10, Lytle discloses wherein the system for semi-automatic and/or automatic weed removal is integrated in a vehicle 1, especially an agricultural vehicle 1 (col 3, ln 45-54 describes a lawnmower, drop-spreader, or other device, any of which is a vehicle capable of use in agricultural activities).  
For claim 11, Lytle discloses wherein the system for semi-automatic and/or automatic weed removal is integrated into a human-portable and human-actuable weed-removal device 1 (col 3, ln 45-54 and col 5, ln 6-11 describe a lawnmower, which is easily movable and operated by a user).  
For claim 12, Lytle discloses wherein the image data and the weed confirmation data additionally comprise location data, e.g. GPS data (col 4, ln 17-24).  
For claim 13, Lytle discloses wherein the reference position is a reference position of the optical sensor (Fig. 1 shows weed-removal device 11 positioned with a grid formed by parallel bars, trolley and lawnmower chassis, with respect to a reference position of either ref. 3 or 7).  
For claim 16, Lytle discloses wherein the digital camera is a CCD camera (col 3, ln 59-65).  

For claim 18, Lytle discloses wherein the location data comprises GPS data (col 4, ln 17-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle, Jr. (US 9737068, hereinafter “Lytle”) in view of Redden (US 2015/0027041, cited on 4/24/20 IDS).
For claim 4, Lytle teaches a lawnmower 1, which mechanically removes weeds, but is silent about weed-removal device comprises at least one mechanical weed-removal device in the form of a gripping device, separating device, pushing device, cutting device, squeezing device and/or pressing device for mechanical weed removal. 

For claim 5, Lytle is silent about wherein the weed-removal device comprises at least one heat-generating device and/or optical device, especially a gas burner and/or a laser, for thermal weed removal.  
Redden teaches a system wherein a weed-removal device 200 comprises at least one heat-generating device and/or optical device, especially a gas burner and/or a laser, for thermal weed removal (paras 0025, 0041, 0047, 0073, 0099, 0131-0132 describe treating by incinerating or cauterizing the plant) in order to regulate plant growth as desired by the user (para 0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weed-removal device of Lytle to include at least one heat-generating device and/or 
For claim 6, Lytle is silent about wherein the weed-removal device comprises at least one compressed air outflow nozzle for pneumatic weed removal.  
Redden teaches a system wherein a weed-removal device 200 comprises at least one compressed air outflow nozzle 211 for pneumatic weed removal (paras 0049 and 0146 describe gas and paras 0118-0119 describe air) in order to regulate plant growth as desired by the user (para 0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weed-removal device of Lytle to include at least one compressed air outflow nozzle for pneumatic weed removal as taught by Redden in order to regulate plant growth as desired by the user.
For claim 7, Lytle is silent about wherein the weed-removal device comprises at least one fluid outflow nozzle 211 of at least one pressurised fluid, especially water, for hydraulic weed removal.  
Redden teaches a system wherein a weed-removal device 200 comprises at least one fluid outflow nozzle of at least one pressurised fluid, especially water, for hydraulic weed removal (paras 0043 and 0118-0119 describe the working fluid emitted through nozzle 211 being water) in order to regulate plant growth as desired by the user (para 0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weed-removal device of Lytle to include at least one fluid outflow nozzle of at least one pressurised fluid, especially 
For claim 8, Lytle is silent about wherein the weed-removal device comprises at least one electric heat-generating device for electro-thermal weed removal.  
Redden teaches a system wherein a weed-removal device 200 comprises at least one electric heat-generating device for electro-thermal weed removal (paras 0025, 0041, 0047, 0073, 0099, 0131-0132 describe treating by incinerating or cauterizing the plant) in order to regulate plant growth as desired by the user (para 0025). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the weed-removal device of Lytle to include at least one electric heat-generating device for electro-thermal weed removal as taught by Redden in order to regulate plant growth as desired by the user.
For claim 15, Lytle as modified by Redden teaches (references to Redden) wherein the pressurised fluid comprises water (paras 0043 and 0118-0119).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytle, Jr. (US 9737068, hereinafter “Lytle”) in view of Redden (US 2015/0027041, cited on 4/24/20 IDS), as applied to claims 1 and 5 above, and further in view of Jones (US 5030086).
For claim 14, Lytle as modified by Redden is silent about wherein the heat-generating device and/or optical device comprises a gas burner and/or a laser.  
Jones teaches a system wherein a heat-generating device 10 and/or optical device comprises a gas burner 10 and/or a laser in order to control weeds without harming biological life in the soil or polluting the subsoil and ground water (col 1, ln 9-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Christensen et al. (US 6795568) teaches a heat-generating device in the form of a laser, the device being mounted on a tractor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643